Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 1 of 133 PageID #:
                                   12298




                        EXHIBIT 1
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 2 of 133 PageID #:
                                   12299             Office of the General Counsel
                                                                   U.S. Department of Homeland Security
                                                                   Washington, DC 20528




                                          April 9, 2019


 MEMORANDUM FOR THE SECRETARY

 FROM:                        John M. Mitnick
                              General Counsel

 SUBJECT:                     Designation of an Order of Succession for the Secretary

 Summary: Pursuant to your authority set forth in section 113 of title 6, United States Code, you
 have expressed your desire to designate certain officers of the Department of Homeland Security
 (DHS) in order of succession to serve as Acting Secretary. Your approval of the attached
 document will accomplish such designation.

 Discussion:




 Action: By approving the attached document, you will designate your desired order of
 succession for the Secretary of Homeland Security in accordance with your authority pursuant to
 Section 113(g)(2) of title 6, United States Code.


 Approve/date_______________________            Disapprove/date_________________________


 Modify/date ________________________           Needs discussion/date____________________

 Attachment: Annex A
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 3 of 133 PageID #:
                                   12300

         Amending the Order of Succession in the Department of Homeland Security

 By the authority vested in me as Secretary of Homeland Security, including the Homeland
 Security Act of 2002, 6 U.S.C. § 113(g)(2), I hereby designate the order of succession for the
 Secretary of Homeland Security as follows:

 Annex A of DHS Orders of Succession and Delegations of Authorities for Named Positions,
 Delegation No. 00106, is hereby amended by striking the text of such Annex in its entirety and
 inserting the following in lieu thereof:

 Annex A. Order for Delegation of Authority by the Secretary of the Department of Homeland
 Security.

 1. Deputy Secretary of Homeland Security;

 2. Under Secretary for Management;

 3. Commissioner of U.S. Customs and Border Protection;

 4. Administrator of the Federal Emergency Management Agency;

 5. Director of the Cybersecurity and Infrastructure Security Agency;

 6. Under Secretary for Science and Technology;

 7. Under Secretary for Intelligence and Analysis

 8. Administrator of the Transportation Security Administration;

 9. Director of U.S. Immigration and Customs Enforcement;

 10. Director of U.S. Citizenship and Immigration Services;

 11. Under Secretary for Strategy, Policy, and Plans;

 12. General Counsel;

 13. Deputy Under Secretary for Management;

 14. Deputy Commissioner of U.S. Customs and Border Protection;

 15. Deputy Administrator of the Transportation Security Administration;

 16. Deputy Director of U.S. Immigration and Customs Enforcement;

 17. Deputy Director of U.S. Citizenship and Immigration Services;

 18. Director of the Federal Law Enforcement Training Center.

 No individual who is serving in an office herein listed in an acting capacity, by virtue of so
 serving, shall act as Secretary pursuant to this designation.
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 4 of 133 PageID #:
                                   12301




                        EXHIBIT 2
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 5 of 133 PageID #:
                                   12302


                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                )
  A.B.-B., et al.,                              )
                                                )
                                                )
                 Plaintiffs,                    )
                                                )
  v.                                            )        Civil Action No. 1:20-cv-00846
                                                )
  Mark A. Morgan, et al.,                       )
                                                )
                 Defendants.                    )
                                                )

                               DECLARATION OF NEAL J. SWARTZ

          I, Neal J. Swartz, make the following declaration.

       1. I am the Associate General Counsel for General Law, Office of the General Counsel for

          the U.S. Department of Homeland Security (DHS). I have held this position since June

          2013. One of my responsibilities is to advise and assist in matters involving the

          Department’s orders of succession. This declaration is based on my personal knowledge

          and on information that I have obtained in the course of my official duties as the

          Associate General Counsel for General Law, DHS.

       2. Pursuant to 6 U.S.C. § 113(g)(2) the Secretary of Homeland Security may designate

          officers of the Department in further order of succession to serve as Acting Secretary.

       3. On April 9, 2019, then-Secretary Nielsen was presented a memorandum titled

          “Designation of an Order of Succession for the Secretary,” dated April 9, 2019, that

          included a proposed new Annex A. (The memorandum is already in the record. See

          Blackwell Decl., Ex. 8, Designation of an Order of Succession for the Secretary (Apr. 9,

          2019), ECF No. 17-1). The memorandum and its attachment proposed amending the

          DHS order of succession to designate officials to serve as Acting Secretary, pursuant to
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 6 of 133 PageID #:
                                   12303


       the Secretary’s authority under 6 U.S.C. § 113(g)(2). Then-Secretary Nielsen approved

       the proposed modification by affixing her signature at the bottom of the memorandum.

       As explained in that memorandum, her signature below the action line represented that

       she approved the attached document that modified the order of succession for the

       Secretary of Homeland Security. The memorandum’s attachment established an order of

       succession for the position of Secretary of Homeland Security, without exceptions or

       limitations. Specifically, the memorandum’s attachment, titled “Amending the Order of

       Succession in the Department of Homeland Security,” stated that then-Secretary Nielsen

       had “designat[ed] the order of succession for the Secretary of Homeland Security as

       follows:”. The list the then-Secretary approved set out the order of succession for the

       officials who may serve as Acting Secretary. The list controlled the succession order for

       every vacancy in the office of the Secretary, no matter the reason for the vacancy.

    4. The following day, DHS Delegation No. 00106 was amended to reflect and implement

       then-Secretary Nielsen’s change to the order of succession for the Secretary of Homeland

       Security. The amendment was executed by placing a new Annex A in DHS Delegation

       No. 00106. The amended DHS Delegation No. 00106 was then reissued as DHS

       Delegation No. 00106, Revision No. 8.5 titled “DHS ORDERS OF SUCCESSION AND

       DELEGATIONS OF AUTHORITIES FOR NAMED POSITIONS,” issued December

       15, 2016, and updated April 10, 2019. (This document is already in the record. See

       Blackwell Decl., Ex. 3, DHS Order of Succession and Delegations of Authorities for

       Named Positions, DHS Delegation No. 00106 Rev. 08.6, ECF No. 17-1). DHS

       Delegation No. 00106 is an administrative document that is periodically updated to

       consolidate and maintain in a single document the orders of succession for many senior

       positions in DHS. Modifications to an order of succession are effective immediately


                                                2
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 7 of 133 PageID #:
                                   12304


       upon the Secretary’s approval and signature, and not when those decisions are transposed

       into DHS Delegation No. 00106 at a later time. As an internal administrative document

       that is meant to collect the orders of succession, DHS Delegation No. 00106 itself cannot

       override or change official action taken by the Secretary.

    5. When then-Secretary Nielsen resigned, both the Department of Homeland Security

       Deputy Secretary and the Under Secretary for Management positions were vacant

       (exhibits 1 and 2).

    6. Therefore, then-Secretary Nielsen’s signed order amending the DHS order of succession

       for Acting Secretary, pursuant to her authority under 6 U.S.C. § 113(g)(2), was effective

       when she signed the order on April 9, 2019, and controls the order of succession should a

       discrepancy or conflict exist between her signed order and DHS Delegation No. 00106,

       Revision No. 8.5. In fact, the April 9, 2019 signed order would have controlled the order

       of succession even if DHS Delegation No. 00106 was never updated to reflect the April

       9, 2019 change.

    7. The document, attached as Exhibit 1, is a true and correct copy of a memorandum titled

       “Federal Vacancies Reform Act Submission,” issued by the Associate General Counsel

       for General Law, dated November 19, 2018 with an attachment “Discontinuation of

       service in an acting role, DHS – Deputy Secretary.”

    8. The document, attached as Exhibit 2, is a true and correct copy of a memorandum titled

       “Federal Vacancies Reform Act Submission,” issued by the Associate General Counsel

       for General Law, dated April 11, 2019 with an attachment “Vacancy and Designation of

       an acting officer, DHS – Under Secretary for Management.”




                                                3
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 8 of 133 PageID #:
                                   12305
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 9 of 133 PageID #:
                                   12306




                        EXHIBIT 3
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 10 of 133 PageID #:
                                   12307
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 11 of 133 PageID #:
                                   12308
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 12 of 133 PageID #:
                                   12309




                         EXHIBIT 4
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 13 of 133 PageID #:
                                   12310
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 14 of 133 PageID #:
                                   12311
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 15 of 133 PageID #:
                                   12312




                         EXHIBIT 5
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 16 of 133 PageID #:
                                   12313
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 17 of 133 PageID #:
                                   12314




                         EXHIBIT 6
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 18 of 133 PageID #:
                                   12315
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 19 of 133 PageID #:
                                   12316
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 20 of 133 PageID #:
                                   12317




                         EXHIBIT 7
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 21 of 133 PageID #:
                                   12318


                             Department of Homeland Security
                              DHS Delegation Number: 0106
                                   Revision Number: 08
                                 Issue Date: 12/15/2016
             DHS ORDERS OF SUCCESSION AND
             DELEGATIONS OF AUTHORITIES FOR
                    NAMED POSITIONS

 I.    Purpose
 This is a succession order for named positions and a delegation of authority for the
 continuity of essential functions of officials at the Department of Homeland Security
 (DHS) in case of absence, the inability of the incumbent to act during disasters or
 catastrophic emergencies, or vacancies in offices.

 II.   Succession Order/Delegation
       A.     In case of the Secretary’s death, resignation, or inability to perform the
       functions of the Office, the orderly succession of officials is governed by
       Executive Order 13753, amended on December 9, 2016.

       B.      I hereby delegate to the officials occupying the identified positions in the
       order listed (Annex A), my authority to exercise the powers and perform the
       functions and duties of my office, to the extent not otherwise prohibited by law, in
       the event I am unavailable to act during a disaster or catastrophic emergency.

       C.    The order of succession for the named positions, other than the Office of
       the Secretary, are provided in Annexes B through AD.

       D.     I hereby delegate authority to the officials occupying the identified
       positions in the orders listed in Annexes B through AD to exercise the powers
       and perform the functions and duties of the named positions in case of death,
       resignation, inability to perform, absence, or inability to act during a disaster or
       catastrophic emergency until that condition ceases.




                                              1
                                                                          Delegation # 0106
                                                                              Revision # 08
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 22 of 133 PageID #:
                                   12319



       E.      In terms of named positions in which appointment is required to be made
       by the President, by and with the advice and consent of the Senate (PAS), if
       positions are vacant as that term is used in the Federal Vacancies Reform Act of
       1998, the First Assistant shall act as the incumbent until a successor is
       appointed, unless otherwise designated by the President. The individual serving
       in the position identified as the first to succeed is designated the “First Assistant”
       for the purposes of the Federal Vacancies Reform Act of 1998. If the First
       Assistant position is vacant, the next designated official in the order of
       succession may exercise all the powers, duties, authorities, rights, and functions
       authorized by law to be exercised by the incumbent, but may not perform any
       function or duty required by law to be performed exclusively by the office holder.

       F.     For all other positions that are not subject to the Federal Vacancies
       Reform Act of 1998, any official in the order provided for in the succession order
       may exercise all the powers, duties, authorities, rights, and functions authorized
       to be performed by the incumbent, to the extent not otherwise limited by law.

       G.     Only officials specifically designated in the order of succession for each of
       the named positions in Annexes B through AD are eligible, subject to
       modification in accordance with Section II.I. Unless formally appointed by the
       Secretary, persons appointed on an acting basis, or on some other temporary
       basis, are ineligible to serve as a successor; therefore, the order of succession
       would fall to the next designated official in the approved order of succession.

       H.      The prohibition on any re-delegation of powers, authorities, functions, and
       duties contained in Departmental Delegations, Directives, Management
       Directives, Instructions, Manuals, or similar internal documents is not applicable
       to restrict the authority of any individual who is exercising the authority of a
       vacant position under this Delegation. Such an individual shall, however, be
       bound by such Departmental Delegations, Directives, Management Directives,
       Instructions, Manuals, or similar internal documents, and shall not further re-
       delegate powers to any individual.

       I.     Each Annex may be updated separately. A Component head seeks
       modification of his/her order of succession by forwarding a proposed updated
       Annex to the Office of Operations Coordination (OPS), Continuity Division and
       the Office of the Under Secretary for Management (MGMT), Program Manager,
       Delegations and Directives; Annexes are processed by MGMT, in consultation
       with the Office of the General Counsel (OGC), for approval of the Secretary. At a
       minimum, the Annex is coordinated with OGC and the White House Liaison.
       Where possible, Component orders of succession should be at least three
       positions deep and geographically dispersed.

       J.     The Office of the Executive Secretary, MGMT, and OPS are responsible
       for maintaining a current list of incumbents holding all positions identified in
       Annexes B through AD.
                                              2
                                                                          Delegation # 0106
                                                                              Revision # 08
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 23 of 133 PageID #:
                                   12320




       K.     Nothing in this delegation is intended to limit my discretion as Secretary to
       depart from this delegation.

 III. Authorities
       A.    Title 5, United States Code (U.S.C.) §§ 3345-49 (Federal Vacancies
       Reform Act of 1998, as amended)

       B.      Title 6, U.S.C., § 112 (Secretary; functions)

 IV. Office of Primary Interest
 OPS and MGMT is the office of primary interest for maintaining and updating the
 Annexes to this Delegation.




     Legend
            Career                                                                    C
            Limited Term Appointment                                                   L
            Military Officer                                                          M
            Non-Career in the Senior Executive Service or Schedule C                  N
            Presidential Appointee                                                    P
            Presidential Appointee with Senate Confirmation                           S
            Scientific Professional                                                   T
            First Assistant pursuant to the Federal Vacancies Reform Act              *




                                                  3
                                                                           Delegation # 0106
                                                                               Revision # 08
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 24 of 133 PageID #:
                                   12321
 ATTACHMENT 1


   DHS ORDERS OF SUCCESSION AND ORDERS FOR DELEGATIONS
                      OF AUTHORITIES

    Annex                              Title                         Issue Date
  Annex A     Order For Delegation of Authority by the        Revision 06, 12/15/2016
              Secretary of the Department of Homeland
              Security
  Annex B     Deputy Secretary, Office of the                 Revision 06, 09/14/2016
  Annex C     Citizenship and Immigration Service Ombudsman   Revision 06, 09/14/2016
  Annex D     Citizenship and Immigration Services, United    Revision 06, 09/14/2016
              States
  Annex E     Civil Rights and Civil Liberties, Office for    Revision 06, 09/14/2016
  Annex F     Coast Guard, United States                      Revision 06, 09/14/2016
  Annex G     Customs and Border Protection, United States    Revision 06, 09/14/2016
  Annex H     Domestic Nuclear Detection Office               Revision 06, 09/14/2016
  Annex I     Executive Secretariat                           Revision 06, 09/14/2016
  Annex J     Federal Emergency Management Agency             Revision 06, 09/14/2016
  Annex K     Federal Law Enforcement Training Center         Revision 06, 09/14/2016
  Annex L     General Counsel, Office of the                  Revision 06, 09/14/2016
  Annex M     Health Affairs, Office of                       Revision 06, 09/14/2016
  Annex N     Immigration and Customs Enforcement, United     Revision 06, 09/14/2016
              States
  Annex O     Inspector General, Office of                    Revision 06, 09/14/2016
  Annex P     Intelligence and Analysis, Office of            Revision 06, 09/14/2016
  Annex Q     Legislative Affairs, Office of                  Revision 06, 09/14/2016
  Annex R     Management Directorate                          Revision 06, 09/14/2016
  Annex S     National Protection and Programs Directorate    Revision 08, 07/11/2017
  Annex T     Operations Coordination, Office of              Revision 06, 09/14/2016
  Annex U     Partnership and Engagement, Office of           Revision 06, 09/14/2016
  Annex V     Policy, Office of                               Revision 06, 09/14/2016
  Annex W     Privacy Office, Chief                           Revision 06, 09/14/2016
  Annex X     Public Affairs, Office of                       Revision 06, 09/14/2016
  Annex Y     Science and Technology                          Revision 07, 01/19/2017
  Annex Z     Secret Service, United States                   Revision 06, 09/14/2016
  Annex AA    Transportation Security Administration          Revision 08, 07/11/2017
  Annex AB    Chief Financial Officer (DHS)                   Revision 06, 09/14/2016
  Annex AC    Deputy Administrator, Federal Emergency         Revision 06, 09/14/2016
              Management Agency (FEMA)
  Annex AD    Protection and National Preparedness (FEMA)     Revision 06, 09/14/2016




                                       1-1
                                                                 Delegation # 0106
                                                                     Revision # 08
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 25 of 133 PageID #:
                                   12322
 ANNEX A


       ORDER FOR DELEGATION OF AUTHORITY BY THE
       SECRETARY OF THE DEPARTMENT OF HOMELAND
                       SECURITY
                    Pursuant to Executive Order 13753 (December 9, 2016)

 1.    Deputy Secretary of Homeland Security
 2.    Under Secretary for Management
 3.    Administrator of the Federal Emergency Management Agency
 4.    Under Secretary for National Protection and Programs
 5.    Under Secretary for Science and Technology
 6.    Under Secretary for Intelligence and Analysis
 7.    Commissioner of U.S. Customs and Border Protection
 8.    Administrator of the Transportation Security Administration
 9.    Director of U.S. Immigration and Customs Enforcement
 10.   Director of U.S. Citizenship and Immigration Services
 11.   Assistant Secretary for Policy
 12.   General Counsel
 13.   Deputy Under Secretary for Management
 14.   Deputy Commissioner of U.S. Customs and Border Protection
 15.   Deputy Administrator of the Transportation Security Administration
 16.   Deputy Director of U.S. Immigration and Customs Enforcement
 17.   Deputy Director of U.S. Citizenship and Immigration Services
 18.   Director of the Federal Law Enforcement Training Center




                                            A-1
                                                                           Delegation # 0106
                                                                               Revision # 08
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 26 of 133 PageID #:
                                   12323
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 27 of 133 PageID #:
                                   12324
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 28 of 133 PageID #:
                                   12325
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 29 of 133 PageID #:
                                   12326
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 30 of 133 PageID #:
                                   12327
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 31 of 133 PageID #:
                                   12328
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 32 of 133 PageID #:
                                   12329
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 33 of 133 PageID #:
                                   12330
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 34 of 133 PageID #:
                                   12331
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 35 of 133 PageID #:
                                   12332
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 36 of 133 PageID #:
                                   12333
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 37 of 133 PageID #:
                                   12334
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 38 of 133 PageID #:
                                   12335
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 39 of 133 PageID #:
                                   12336
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 40 of 133 PageID #:
                                   12337
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 41 of 133 PageID #:
                                   12338
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 42 of 133 PageID #:
                                   12339
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 43 of 133 PageID #:
                                   12340
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 44 of 133 PageID #:
                                   12341
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 45 of 133 PageID #:
                                   12342
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 46 of 133 PageID #:
                                   12343
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 47 of 133 PageID #:
                                   12344
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 48 of 133 PageID #:
                                   12345
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 49 of 133 PageID #:
                                   12346
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 50 of 133 PageID #:
                                   12347
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 51 of 133 PageID #:
                                   12348
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 52 of 133 PageID #:
                                   12349
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 53 of 133 PageID #:
                                   12350
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 54 of 133 PageID #:
                                   12351
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 55 of 133 PageID #:
                                   12352




                         EXHIBIT 8
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 56 of 133 PageID #:
                                   12353


 From: Office of the Secretary <OfficeoftheSecretary@HQ.DHS.GOV>
 Sent: Wednesday, April 10, 2019 4:35 PM
 Subject: Farewell Message from Secretary Kirstjen M. Nielsen




 April 10, 2019

 Farewell Message from Secretary Kirstjen M. Nielsen

 As you know, I submitted my resignation to the President earlier this week. Today is my final
 day at the Department. For nearly two years, I’ve had the honor to work alongside a talented,
 dedicated workforce. You serve with professionalism, respect, and determination in fulfilling
 DHS’ important missions. The commitment you make day in and out – securing the land air and
 sea domains, preventing terrorism, administrating immigration laws, ensuring disaster resilience,
 safeguarding our cybersecurity landscape and infrastructure, and so much more – is awe
 inspiring.

 Your work is vital to making every American safer, and as I leave you, know that I’ll always
 admire what you’ve done to defend our way of life. Customs and Border Protection (CBP)
 Commissioner Kevin McAleenan will now lead DHS as your Acting Secretary. Kevin has led
 the Department’s largest component for two years and his qualifications and experience will be
 instrumental in overseeing the crisis at our nation’s borders. I have full confidence in Kevin’s
 ability to carry out the DHS mission of safeguarding the American people, our homeland, and
 our values. Please join me in welcoming Kevin as the Acting Secretary.

 To each of you I am eternally grateful for your service and could not be prouder to have served
 alongside you. Thank you for your devotion and sacrifice. God bless each of you and your
 families, and God bless this great country.

 Warmest regards,

 Kirstjen M. Nielsen
 Secretary of Homeland Security

 With honor and integrity, we will safeguard the American people, our homeland, and our values.
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 57 of 133 PageID #:
                                   12354




                         EXHIBIT 9
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 58 of 133 PageID #:
                                   12355
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 59 of 133 PageID #:
                                   12356
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 60 of 133 PageID #:
                                   12357




                         EXHIBIT 10
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 61 of 133 PageID #:
                                   12358
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 62 of 133 PageID #:
                                   12359
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 63 of 133 PageID #:
                                   12360




                         EXHIBIT 11
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 64 of 133 PageID #:
                                   12361


                             Department of Homeland Security
                              DHS Delegation Number: 00106
                                  Revision Number: 08.5
                                 Issue Date: 12/15/2016
                                Updated Date: 04/10/2019
             DHS ORDERS OF SUCCESSION AND
             DELEGATIONS OF AUTHORITIES FOR
                    NAMED POSITIONS

 I.    Purpose
 This is a succession order for named positions and a delegation of authority for the
 continuity of essential functions of officials at the Department of Homeland Security
 (DHS) in case of absence, the inability of the incumbent to act during disasters or
 catastrophic emergencies, or vacancies in offices.

 II.   Succession Order/Delegation
       A.     In case of the Secretary’s death, resignation, or inability to perform the
       functions of the Office, the orderly succession of officials is governed by
       Executive Order 13753, amended on December 9, 2016.

       B.      I hereby delegate to the officials occupying the identified positions in the
       order listed (Annex A), my authority to exercise the powers and perform the
       functions and duties of my office, to the extent not otherwise prohibited by law, in
       the event I am unavailable to act during a disaster or catastrophic emergency.

       C.    The order of succession for the named positions, other than the Office of
       the Secretary, are provided in Annexes B through AC.

       D.     I hereby delegate authority to the officials occupying the identified
       positions in the orders listed in Annexes B through AC to exercise the powers
       and perform the functions and duties of the named positions in case of death,
       resignation, inability to perform, absence, or inability to act during a disaster or
       catastrophic emergency until that condition ceases.




                                              1
                                                                         Delegation # 00106
                                                                             Revision # 08.5
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 65 of 133 PageID #:
                                   12362



       E.      In terms of named positions in which appointment is required to be made
       by the President, by and with the advice and consent of the Senate (PAS), if
       positions are vacant as that term is used in the Federal Vacancies Reform Act of
       1998, the First Assistant shall act as the incumbent until a successor is
       appointed, unless otherwise designated by the President. The individual serving
       in the position identified as the first to succeed is designated the “First Assistant”
       for the purposes of the Federal Vacancies Reform Act of 1998. If the First
       Assistant position is vacant, the next designated official in the order of
       succession may exercise all the powers, duties, authorities, rights, and functions
       authorized by law to be exercised by the incumbent, but may not perform any
       function or duty required by law to be performed exclusively by the office holder.

       F.     For all other positions that are not subject to the Federal Vacancies
       Reform Act of 1998, any official in the order provided for in the succession order
       may exercise all the powers, duties, authorities, rights, and functions authorized
       to be performed by the incumbent, to the extent not otherwise limited by law.

       G.     Only officials specifically designated in the order of succession for each of
       the named positions in Annexes B through AC are eligible, subject to
       modification in accordance with Section II.I. Unless formally appointed by the
       Secretary, persons appointed on an acting basis, or on some other temporary
       basis, are ineligible to serve as a successor; therefore, the order of succession
       would fall to the next designated official in the approved order of succession.

       H.      The prohibition on any re-delegation of powers, authorities, functions, and
       duties contained in Departmental Delegations, Directives, Management
       Directives, Instructions, Manuals, or similar internal documents is not applicable
       to restrict the authority of any individual who is exercising the authority of a
       vacant position under this Delegation. Such an individual shall, however, be
       bound by such Departmental Delegations, Directives, Management Directives,
       Instructions, Manuals, or similar internal documents, and shall not further re-
       delegate powers to any individual.

       I.     Each Annex may be updated separately. A Component Head seeks
       modification of his/her order of succession by forwarding a proposed updated
       Annex to the Office of Operations Coordination (OPS), Continuity Division and
       the Office of the Under Secretary for Management (MGMT), Program Manager,
       Delegations and Directives; Annexes are processed by MGMT, in consultation
       with the Office of the General Counsel (OGC), for approval of the Secretary. At a
       minimum, the Annex is coordinated with OGC and the White House Liaison.
       Where possible, Component orders of succession should be at least three
       positions deep and geographically dispersed.

       J.     The Office of the Executive Secretary, MGMT, and OPS are responsible
       for maintaining a current list of incumbents holding all positions identified in
       Annexes B through AC.
                                              2
                                                                         Delegation # 00106
                                                                             Revision # 08.5
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 66 of 133 PageID #:
                                   12363




       K.     Nothing in this delegation is intended to limit my discretion as Secretary to
       depart from this delegation.

 III. Authorities
       A.    Title 5, United States Code (U.S.C.) §§ 3345-49 (Federal Vacancies
       Reform Act of 1998, as amended)

       B.      Title 6, U.S.C., § 112 (Secretary; functions)

 IV. Office of Primary Interest
 OPS and MGMT is the office of primary interest for maintaining and updating the
 Annexes to this Delegation.




     Legend
            Career                                                                      C
            Limited Term Appointment                                                    L
            Military Officer                                                            M
            Non-Career in the Senior Executive Service or Schedule C                    N
            Presidential Appointee                                                      P
            Presidential Appointee with Senate Confirmation                             S
            Scientific Professional                                                     T
            First Assistant pursuant to the Federal Vacancies Reform Act                *




                                                  3
                                                                           Delegation # 00106
                                                                               Revision # 08.5
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 67 of 133 PageID #:
                                   12364
 ATTACHMENT 1


   DHS ORDERS OF SUCCESSION AND ORDERS FOR DELEGATIONS
                      OF AUTHORITIES

    Annex                              Title                          Issue Date
  Annex A     Order For Delegation of Authority by the        Revision 08.5, 04/10/2019
              Secretary of the Department of Homeland
              Security
  Annex B     Deputy Secretary, Office of the                 Revision 08.5, 04/10/2019
  Annex C     Citizenship and Immigration Service Ombudsman   Revision 06, 09/14/2016
  Annex D     Citizenship and Immigration Services, United    Revision 06, 09/14/2016
              States
  Annex E     Civil Rights and Civil Liberties, Office for    Revision 06, 09/14/2016
  Annex F     Coast Guard, United States                      Revision 06, 09/14/2016
  Annex G     Countering Weapons of Mass Destruction Office   Revision 08.2, 05/21/2018
  Annex H     Customs and Border Protection, United States    Revision 06, 09/14/2016
  Annex I     Executive Secretariat                           Revision 06, 09/14/2016
  Annex J     Federal Emergency Management Agency             Revision 06, 09/14/2016
  Annex K     Federal Law Enforcement Training Center         Revision 06, 09/14/2016
  Annex L     General Counsel, Office of the                  Revision 06, 09/14/2016
  Annex M     Immigration and Customs Enforcement, United     Revision 06, 09/14/2016
              States
  Annex N     Inspector General, Office of                    Revision 06, 09/14/2016
  Annex O     Intelligence and Analysis, Office of            Revision 06, 09/14/2016
  Annex P     Legislative Affairs, Office of                  Revision 06, 09/14/2016
  Annex Q     Management Directorate                          Revision 06, 09/14/2016
  Annex R     National Protection and Programs Directorate    Revision 08, 07/11/2017
  Annex S     Operations Coordination, Office of              Revision 06, 09/14/2016
  Annex T     Partnership and Engagement, Office of           Revision 06, 09/14/2016
  Annex U     Strategy, Policy, and Plans, Office of          Revision 08.4, 02/15/2019
  Annex V     Privacy Office, Chief                           Revision 06, 09/14/2016
  Annex W     Public Affairs, Office of                       Revision 06, 09/14/2016
  Annex X     Science and Technology                          Revision 07, 01/19/2017
  Annex Y     Secret Service, United States                   Revision 06, 09/14/2016
  Annex Z     Transportation Security Administration          Revision 08.3, 10/23/2018
  Annex AA    Chief Financial Officer (DHS)                   Revision 06, 09/14/2016
  Annex AB    Deputy Administrator, Federal Emergency         Revision 06, 09/14/2016
              Management Agency (FEMA)
  Annex AC    Protection and National Preparedness (FEMA)     Revision 06, 09/14/2016




                                       1-1
                                                                Delegation # 00106
                                                                    Revision # 08.5
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 68 of 133 PageID #:
                                   12365
 ANNEX A


       ORDER FOR DELEGATION OF AUTHORITY BY THE
       SECRETARY OF THE DEPARTMENT OF HOMELAND
                       SECURITY
                    Pursuant to Title 6, United States Code, Section 113(g)(2)

 1.    Deputy Secretary of Homeland Security
 2.    Under Secretary for Management
 3.    Commissioner of U.S. Customs and Border Protection
 4.    Administrator of the Federal Emergency Management Agency
 5.    Director of the Cybersecurity and Infrastructure Security Agency
 6.    Under Secretary for Science and Technology
 7.    Under Secretary for Intelligence and Analysis
 8.    Administrator of the Transportation Security Administration
 9.    Director of U.S. Immigration and Customs Enforcement
 10.   Director of U.S. Citizenship and Immigration Services
 11.   Under Secretary for Strategy, Policy, and Plans
 12.   General Counsel
 13.   Deputy Under Secretary for Management
 14.   Deputy Commissioner of U.S. Customs and Border Protection
 15.   Deputy Administrator of the Transportation Security Administration
 16.   Deputy Director of U.S. Immigration and Customs Enforcement
 17.   Deputy Director of U.S. Citizenship and Immigration Services
 18.   Director of the Federal Law Enforcement Training Centers




                                              A-1
                                                                                 Delegation # 00106
                                                                                     Revision # 08.5
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 69 of 133 PageID #:
                                   12366
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 70 of 133 PageID #:
                                   12367
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 71 of 133 PageID #:
                                   12368
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 72 of 133 PageID #:
                                   12369
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 73 of 133 PageID #:
                                   12370
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 74 of 133 PageID #:
                                   12371
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 75 of 133 PageID #:
                                   12372
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 76 of 133 PageID #:
                                   12373
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 77 of 133 PageID #:
                                   12374
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 78 of 133 PageID #:
                                   12375
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 79 of 133 PageID #:
                                   12376
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 80 of 133 PageID #:
                                   12377
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 81 of 133 PageID #:
                                   12378
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 82 of 133 PageID #:
                                   12379
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 83 of 133 PageID #:
                                   12380
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 84 of 133 PageID #:
                                   12381
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 85 of 133 PageID #:
                                   12382
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 86 of 133 PageID #:
                                   12383
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 87 of 133 PageID #:
                                   12384
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 88 of 133 PageID #:
                                   12385
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 89 of 133 PageID #:
                                   12386
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 90 of 133 PageID #:
                                   12387
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 91 of 133 PageID #:
                                   12388
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 92 of 133 PageID #:
                                   12389
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 93 of 133 PageID #:
                                   12390
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 94 of 133 PageID #:
                                   12391
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 95 of 133 PageID #:
                                   12392
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 96 of 133 PageID #:
                                   12393
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 97 of 133 PageID #:
                                   12394




                         EXHIBIT 12
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 98 of 133 PageID #:
                                   12395


                             Department of Homeland Security
                              DHS Delegation Number: 00106
                                  Revision Number: 08.4
                                 Issue Date: 12/15/2016
                                Updated Date: 02/15/2019
             DHS ORDERS OF SUCCESSION AND
             DELEGATIONS OF AUTHORITIES FOR
                    NAMED POSITIONS

 I.    Purpose
 This is a succession order for named positions and a delegation of authority for the
 continuity of essential functions of officials at the Department of Homeland Security
 (DHS) in case of absence, the inability of the incumbent to act during disasters or
 catastrophic emergencies, or vacancies in offices.

 II.   Succession Order/Delegation
       A.     In case of the Secretary’s death, resignation, or inability to perform the
       functions of the Office, the orderly succession of officials is governed by
       Executive Order 13753, amended on December 9, 2016.

       B.      I hereby delegate to the officials occupying the identified positions in the
       order listed (Annex A), my authority to exercise the powers and perform the
       functions and duties of my office, to the extent not otherwise prohibited by law, in
       the event I am unavailable to act during a disaster or catastrophic emergency.

       C.    The order of succession for the named positions, other than the Office of
       the Secretary, are provided in Annexes B through AC.

       D.     I hereby delegate authority to the officials occupying the identified
       positions in the orders listed in Annexes B through AC to exercise the powers
       and perform the functions and duties of the named positions in case of death,
       resignation, inability to perform, absence, or inability to act during a disaster or
       catastrophic emergency until that condition ceases.




                                              1
                                                                         Delegation # 00106
                                                                             Revision # 08.4
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 99 of 133 PageID #:
                                   12396



       E.      In terms of named positions in which appointment is required to be made
       by the President, by and with the advice and consent of the Senate (PAS), if
       positions are vacant as that term is used in the Federal Vacancies Reform Act of
       1998, the First Assistant shall act as the incumbent until a successor is
       appointed, unless otherwise designated by the President. The individual serving
       in the position identified as the first to succeed is designated the “First Assistant”
       for the purposes of the Federal Vacancies Reform Act of 1998. If the First
       Assistant position is vacant, the next designated official in the order of
       succession may exercise all the powers, duties, authorities, rights, and functions
       authorized by law to be exercised by the incumbent, but may not perform any
       function or duty required by law to be performed exclusively by the office holder.

       F.     For all other positions that are not subject to the Federal Vacancies
       Reform Act of 1998, any official in the order provided for in the succession order
       may exercise all the powers, duties, authorities, rights, and functions authorized
       to be performed by the incumbent, to the extent not otherwise limited by law.

       G.     Only officials specifically designated in the order of succession for each of
       the named positions in Annexes B through AC are eligible, subject to
       modification in accordance with Section II.I. Unless formally appointed by the
       Secretary, persons appointed on an acting basis, or on some other temporary
       basis, are ineligible to serve as a successor; therefore, the order of succession
       would fall to the next designated official in the approved order of succession.

       H.      The prohibition on any re-delegation of powers, authorities, functions, and
       duties contained in Departmental Delegations, Directives, Management
       Directives, Instructions, Manuals, or similar internal documents is not applicable
       to restrict the authority of any individual who is exercising the authority of a
       vacant position under this Delegation. Such an individual shall, however, be
       bound by such Departmental Delegations, Directives, Management Directives,
       Instructions, Manuals, or similar internal documents, and shall not further re-
       delegate powers to any individual.

       I.     Each Annex may be updated separately. A Component Head seeks
       modification of his/her order of succession by forwarding a proposed updated
       Annex to the Office of Operations Coordination (OPS), Continuity Division and
       the Office of the Under Secretary for Management (MGMT), Program Manager,
       Delegations and Directives; Annexes are processed by MGMT, in consultation
       with the Office of the General Counsel (OGC), for approval of the Secretary. At a
       minimum, the Annex is coordinated with OGC and the White House Liaison.
       Where possible, Component orders of succession should be at least three
       positions deep and geographically dispersed.

       J.     The Office of the Executive Secretary, MGMT, and OPS are responsible
       for maintaining a current list of incumbents holding all positions identified in
       Annexes B through AC.
                                              2
                                                                         Delegation # 00106
                                                                            Revision # 08.4
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 100 of 133 PageID #:
                                    12397




        K.     Nothing in this delegation is intended to limit my discretion as Secretary to
        depart from this delegation.

  III. Authorities
        A.    Title 5, United States Code (U.S.C.) §§ 3345-49 (Federal Vacancies
        Reform Act of 1998, as amended)

        B.      Title 6, U.S.C., § 112 (Secretary; functions)

  IV. Office of Primary Interest
  OPS and MGMT is the office of primary interest for maintaining and updating the
  Annexes to this Delegation.




      Legend
             Career                                                                     C
             Limited Term Appointment                                                   L
             Military Officer                                                           M
             Non-Career in the Senior Executive Service or Schedule C                   N
             Presidential Appointee                                                     P
             Presidential Appointee with Senate Confirmation                            S
             Scientific Professional                                                    T
             First Assistant pursuant to the Federal Vacancies Reform Act               *




                                                   3
                                                                            Delegation # 00106
                                                                               Revision # 08.4
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 101 of 133 PageID #:
                                    12398
  ATTACHMENT 1


   DHS ORDERS OF SUCCESSION AND ORDERS FOR DELEGATIONS
                      OF AUTHORITIES

     Annex                              Title                          Issue Date
   Annex A     Order For Delegation of Authority by the        Revision 06, 12/15/2016
               Secretary of the Department of Homeland
               Security
   Annex B     Deputy Secretary, Office of the                 Revision 06, 09/14/2016
   Annex C     Citizenship and Immigration Service Ombudsman   Revision 06, 09/14/2016
   Annex D     Citizenship and Immigration Services, United    Revision 06, 09/14/2016
               States
   Annex E     Civil Rights and Civil Liberties, Office for    Revision 06, 09/14/2016
   Annex F     Coast Guard, United States                      Revision 06, 09/14/2016
   Annex G     Countering Weapons of Mass Destruction Office   Revision 08.2, 05/21/2018
   Annex H     Customs and Border Protection, United States    Revision 06, 09/14/2016
   Annex I     Executive Secretariat                           Revision 06, 09/14/2016
   Annex J     Federal Emergency Management Agency             Revision 06, 09/14/2016
   Annex K     Federal Law Enforcement Training Center         Revision 06, 09/14/2016
   Annex L     General Counsel, Office of the                  Revision 06, 09/14/2016
   Annex M     Immigration and Customs Enforcement, United     Revision 06, 09/14/2016
               States
   Annex N     Inspector General, Office of                    Revision 06, 09/14/2016
   Annex O     Intelligence and Analysis, Office of            Revision 06, 09/14/2016
   Annex P     Legislative Affairs, Office of                  Revision 06, 09/14/2016
   Annex Q     Management Directorate                          Revision 06, 09/14/2016
   Annex R     National Protection and Programs Directorate    Revision 08, 07/11/2017
   Annex S     Operations Coordination, Office of              Revision 06, 09/14/2016
   Annex T     Partnership and Engagement, Office of           Revision 06, 09/14/2016
   Annex U     Strategy, Policy, and Plans, Office of          Revision 08.4, 02/15/2019
   Annex V     Privacy Office, Chief                           Revision 06, 09/14/2016
   Annex W     Public Affairs, Office of                       Revision 06, 09/14/2016
   Annex X     Science and Technology                          Revision 07, 01/19/2017
   Annex Y     Secret Service, United States                   Revision 06, 09/14/2016
   Annex Z     Transportation Security Administration          Revision 08.3, 10/23/2018
   Annex AA    Chief Financial Officer (DHS)                   Revision 06, 09/14/2016
   Annex AB    Deputy Administrator, Federal Emergency         Revision 06, 09/14/2016
               Management Agency (FEMA)
   Annex AC    Protection and National Preparedness (FEMA)     Revision 06, 09/14/2016




                                        1-1
                                                                 Delegation # 00106
                                                                    Revision # 08.4
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 102 of 133 PageID #:
                                    12399
  ANNEX A


        ORDER FOR DELEGATION OF AUTHORITY BY THE
        SECRETARY OF THE DEPARTMENT OF HOMELAND
                        SECURITY
                     Pursuant to Executive Order 13753 (December 9, 2016)

  1.    Deputy Secretary of Homeland Security
  2.    Under Secretary for Management
  3.    Administrator of the Federal Emergency Management Agency
  4.    Under Secretary for National Protection and Programs
  5.    Under Secretary for Science and Technology
  6.    Under Secretary for Intelligence and Analysis
  7.    Commissioner of U.S. Customs and Border Protection
  8.    Administrator of the Transportation Security Administration
  9.    Director of U.S. Immigration and Customs Enforcement
  10.   Director of U.S. Citizenship and Immigration Services
  11.   Assistant Secretary for Policy
  12.   General Counsel
  13.   Deputy Under Secretary for Management
  14.   Deputy Commissioner of U.S. Customs and Border Protection
  15.   Deputy Administrator of the Transportation Security Administration
  16.   Deputy Director of U.S. Immigration and Customs Enforcement
  17.   Deputy Director of U.S. Citizenship and Immigration Services
  18.   Director of the Federal Law Enforcement Training Center




                                             A-1
                                                                            Delegation # 00106
                                                                                 Revision # 06
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 103 of 133 PageID #:
                                    12400
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 104 of 133 PageID #:
                                    12401
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 105 of 133 PageID #:
                                    12402
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 106 of 133 PageID #:
                                    12403
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 107 of 133 PageID #:
                                    12404
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 108 of 133 PageID #:
                                    12405
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 109 of 133 PageID #:
                                    12406
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 110 of 133 PageID #:
                                    12407
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 111 of 133 PageID #:
                                    12408
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 112 of 133 PageID #:
                                    12409
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 113 of 133 PageID #:
                                    12410
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 114 of 133 PageID #:
                                    12411
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 115 of 133 PageID #:
                                    12412
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 116 of 133 PageID #:
                                    12413
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 117 of 133 PageID #:
                                    12414
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 118 of 133 PageID #:
                                    12415
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 119 of 133 PageID #:
                                    12416
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 120 of 133 PageID #:
                                    12417
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 121 of 133 PageID #:
                                    12418
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 122 of 133 PageID #:
                                    12419
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 123 of 133 PageID #:
                                    12420
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 124 of 133 PageID #:
                                    12421
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 125 of 133 PageID #:
                                    12422
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 126 of 133 PageID #:
                                    12423
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 127 of 133 PageID #:
                                    12424
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 128 of 133 PageID #:
                                    12425
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 129 of 133 PageID #:
                                    12426
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 130 of 133 PageID #:
                                    12427
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 131 of 133 PageID #:
                                    12428




                         EXHIBIT 13
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 132 of 133 PageID #:
                                    12429
Case 1:16-cv-04756-NGG-JO Document 324-1 Filed 09/11/20 Page 133 of 133 PageID #:
                                    12430
